Citation Nr: 0920013	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for service-connected 
asthma in excess of 30 percent disabling prior to December 
19, 2005.

2.  Entitlement to a disability rating for service-connected 
asthma in excess of 60 percent disabling on or after December 
19, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2009, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned.  A transcript of this personal hearing is in the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain private treatment records

At the time of her January 2009 hearing, the Veteran 
submitted a release for treatment records from Darnall Army 
Hospital dated from February 2007 to the present, but did not 
submit the treatment records themselves.  During her hearing, 
the Veteran testified that she sought emergency treatment in 
March 2008 at Darnall Army Hospital for her service-connected 
asthma.  A review of the record reflects that the last 
treatment records from Darnall Army Hospital on file are 
dated in February 2007.  In addition, the Veteran testified 
that he underwent a pulmonary function test at a VA hospital 
in 2008.  There are no VA records in the file form 2008.  
Therefore, because the Veteran has identified additional 
treatment records that pertain to the severity her service-
connected asthma that have not been associated with the 
claims file, a remand is necessary to obtain these records.  
38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records dated 
from February 2007 to the present from 
Darnall Army hospital and associate them 
with the claims file.  The request should 
specifically include any records of 
Emergency Room visits as well as all other 
treatment records from the hospital both 
in-patient and out-patient.

2.  The RO/AMC should obtain all treatment 
records from VA medical facilities in both 
Waco and Temple dated form January 2008 to 
the present.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


